 


116 HR 3344 IH: Opportunities to Support Mothers and Deliver Children Act
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS1st Session 
H. R. 3344 
IN THE HOUSE OF REPRESENTATIVES 
 
June 19, 2019 
Ms. Moore introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To provide grants for the conduct of demonstration projects designed to provide education and training for eligible individuals to enter and follow a career pathway in the field of pregnancy or childbirth, under the health profession opportunity grant program under section 2008 of the Social Security Act. 
 
 
1.Short titleThis Act may be cited as the Opportunities to Support Mothers and Deliver Children Act.  2.Grants for demonstration projects to provide career pathways in the field of pregnancy or childbirthSection 2008 of the Social Security Act (42 U.S.C. 1397g) is amended by redesignating subsection (d) as subsection (e) and inserting after subsection (c) the following: 
 
(c)Demonstration projects To provide career pathways in the field of pregnancy or childbirth 
(1)Grant authorityThe Secretary, in consultation with the Secretary of Labor and the Secretary of Education, shall award grants in accordance with this subsection to eligible entities to conduct demonstration projects for the purpose of providing education and training for eligible individuals to enter and follow a career pathway in the field of pregnancy or childbirth, in a State that recognizes doulas or midwives as health care providers and that provides payment for services provided by doulas or midwives, as the case may be, under the State plan approved under title XIX.  (2)DurationA demonstration project shall be conducted under this subsection for not less than 3 years.  
(3)Application requirementsAn applicant seeking a grant under this subsection for a demonstration project shall submit to the Secretary an application for the grant, that includes the following: (A)A description of the partnerships, strategic staff hiring decisions, tailored program activities, or other programmatic elements of the project that are designed to support a strong career pathway in pregnancy, birth, or post-partum services.  
(B)A demonstration that the State in which the project is to be conducted recognizes and permits doulas and midwives to practice in the State.  (C)A demonstration that the applicant has experience working with low-income populations, or a description of the plan of the applicant to work with a partner that has the experience.  
(4)EvaluationsThe Secretary shall, by grant, contract, or interagency agreement, conduct rigorous and well-designed evaluations of the demonstration projects for which a grant is made under this section, which shall include identification of successful activities for creating opportunities for developing and sustaining, particularly with respect to low-income individuals and other entry-level workers, a doula-to-midwife workforce career pathway that has accessible entry points, that meets high standards for education, training, certification, and professional development, and that provides increased wages and affordable benefits, including health care coverage, that are responsive to the needs of the workforce.  (5)DefinitionsIn this subsection: 
(A)Eligible entityThe term eligible entity means any of the following entities that demonstrates in an application submitted under this subsection that the entity has the capacity to fully develop and administer the demonstration project described in the application: (i)A local workforce development board established under section 107 of the Workforce Innovation and Opportunity Act.  
(ii)A State or territory, a political subdivision of a State or territory, or an agency of a State, territory, or such a political subdivision.  (iii)An Indian tribe, a tribal organization, or a tribal college or university.  
(iv)An institution of higher education (as defined in the Higher Education Act of 1965).  (v)A hospital (as defined in section 1861(e)).  
(vi)A skilled nursing facility (as defined in section 1819(h)(1)(A)).  (vii)A Federally qualified health center (as defined in section 1861(aa)(4)).  
(viii)A nonprofit organization described in section 501(c)(3) of the Internal Revenue Code of 1986, a labor organization, or an entity with shared labor-management oversight, that has a demonstrated history of providing health profession training to eligible individuals.  (ix)An entity recognized by a State, Indian tribe, or tribal organization as qualified to train doulas or midwives, if midwives or doulas, as the case may be, are permitted to practice medicine in the State involved.  
(x)An opioid treatment program (as defined in section 1861(iii)(2)).  (B)Eligible individualThe term eligible individual means an individual whose income does not exceed 138 percent of the Federal poverty level.  
(C)MidwifeThe term midwife means a certified midwife, certified professional midwife, licensed midwife, and tribally-recognized midwife.  (D)Certified midwifeThe term certified midwife means an individual who is certified by the American Midwifery Certification Board to practice midwifery.  
(E)Certified professional midwifeThe term certified professional midwife means an individual who— (i)is certified by the North American Registry of Midwives to practice midwifery for normal, low-risk pregnancies and childbirths; and  
(ii)has completed— (I)a midwifery education program accredited by the Midwifery Education and Accreditation Council or any other entity recognized by the Department of Education; or  
(II)the requirements to obtain a Midwifery Bridge Certificate from the North American Registry of Midwives, and maintains the certification by completing any required continuing education for the certification.  (F)Licensed midwifeThe term licensed midwife means, with respect to a State, an individual who is licensed under State law to practice midwifery.  
(G)Tribally-recognized midwifeThe term tribally-recognized midwife means an individual who is recognized by an Indian tribe (as defined in section 4 of the Indian Health Care Improvement Act) to practice midwifery for the tribe.  (6)AppropriationOut of any funds in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary to carry out this subsection $10,000,000 for fiscal year 2020. .  
3.Effective dateThe amendment made by this Act shall take effect on October 1, 2019.   